Citation Nr: 0928581	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO, inter 
alia, denied service connection for a back disability.  In 
March 2004, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in May 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2005.

In his substantive appeal, the Veteran requested a hearing 
before a Veteran's Law Judge at the RO.  A hearing was 
scheduled, however, the Veteran cancelled the hearing.  In 
July 2007, the Veteran requested a hearing with RO personnel 
as an alternative to a hearing with the Board.  In September 
2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  A back disability was not shown in service, or for many 
years thereafter, and there is no competent evidence or 
opinion that there exists a medical relationship between any 
current back disability and service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a back disability, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
February 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the October 2003 
letter.  

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the May 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and private 
treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
September 2007 DRO hearing, along with various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for a back disability are not met.  

The Veteran asserts that his current back disability is 
related to service.  Specifically, he contends that he 
injured his back in Vietnam while in the field with his 
artillery unit.  He states that his gun was buried in the mud 
and when he pulled it out something popped in the middle of 
his back.  

Service treatment records are negative for complaints, 
findings, or diagnosis of any back disability.  The Veteran's 
June 1969 separation examination report does not indicate any 
back complaints, problems, or abnormalities.  In fact, at 
separation, the Veteran specifically denied having any 
recurrent back pain, although he did report other problems.

The Veteran contends that he received medical attention for 
his back during service on three occasions, but that this may 
not have been properly recorded by the medics given the 
circumstances.  The Board notes that the Veteran's service 
records, including his Form DD 214, do not indicate combat 
experience; thus, the combat presumption is not applicable.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran filed a claim for benefits shortly after service, 
in June 1971, but made no mention of any back complaints.  He 
was afforded a VA examination in August 1971; musculoskeletal 
examination revealed no significant abnormality.

The first documentation of a back disability in the claims 
file is a private X-ray report from November 1988, nearly 20 
years after service.  The November 1988 report concluded that 
there was minimal bilateral foraminal narrowing in the lower 
cervical spine; there is no report of any treatment for the 
Veteran's back at that time.  In a private treatment report 
from November 1999, Dr. BR states that the Veteran twisted 
and sprained his lower back while lifting a box of lights at 
home the day prior to the examination.  The Veteran reported 
to Dr. BR that he injured his back approximately 12 years 
ago.  This seems to indicate that the Veteran first injured 
his back around the time of the November 1988 X-rays.  

In a September 2005 VA treatment report, the examiner 
indicated that the Veteran experienced body aches, including 
his back, and seemed to attribute some of these problems to 
the Veteran's former and current employment.  The examiner 
stated that the Veteran previously worked as a fork lift 
operator and his current job requires a fair amount of 
lifting.  Current VA treatment records indicate that the 
Veteran has low back pain with Grade 1 anterior 
spondylolisthesis, L5-S1 bilateral foramen narrowing L5/S1, 
and left L4/5 foramen narrowing.

In this case, while the Veteran currently has a back 
disability, the claim for service connection must be denied 
on the basis of medical nexus.

As noted above, there is no evidence of any back disability 
during service or for many years after discharge.  In fact, 
the Veteran denied having had recurrent back pain at 
separation.  This report is given significant probative value 
as it was made contemporaneous to service.  Importantly, no 
abnormality was found on examination shortly after service.  

Even if the Board was to accept as credible the Veteran's 
current assertions that he had treatment for a back injury 
during service, there is no medical evidence of any back 
disability until 1988, nearly 20 years after service.  
Moreover, the timing of the November 1988 X-ray appears to 
coincide with a back injury the Veteran sustained, which he 
reported during treatment in November 1999.  The Board points 
out that passage of many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Circ. 2000).

Furthermore, the current record does not include any medical 
evidence or opinion that there exists a medical nexus (or, 
relationship) between any current back disability and 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion. 

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
matter of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent lay assertions 
are being offered on this point, as the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for a back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports a finding that 
any current back disability is related to the Veteran's 
service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


